United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1273
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Shannon E. Williams

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                            Submitted: October 28, 2013
                             Filed: November 4, 2013
                                  [Unpublished]
                                  ____________

Before SMITH, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Following the dismissal of a petition to revoke his supervised release, federal
inmate Shannon Williams filed a motion in the district court1 seeking attorney’s fees


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
under the Hyde Amendment. See Pub. L. 105-119, Title VI § 617, 111 Stat. 2519
(reprinted in 18 U.S.C. § 3006A, historical and statutory notes) (in criminal case, court
may award attorney’s fees to prevailing party, where it finds position of United States
was vexatious, frivolous, or in bad faith). The district court denied the motion,
determining there was no evidence that the government’s petition for revocation was
vexatious, frivolous, or in bad faith. Williams appeals. Upon careful review, we
conclude that the district court did not abuse its discretion in denying the motion for
attorney’s fees or the request for a hearing. See United States v. Porchay, 533 F.3d
704, 711 (8th Cir. 2008) (denial of attorney’s fees under Hyde Amendment reviewed
for abuse of discretion); United States v. Bowman, 380 F.3d 387, 390 (8th Cir. 2004)
(per curiam) (denial of hearing on motion for attorney’s fees under Hyde Amendment
reviewed for abuse of discretion). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-